Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 9, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  142615(29)(31)(34)(36)(38)                                                                                          Justices




  DOREEN JOSEPH,
           Plaintiff-Appellee,
                                                                    SC: 142615
  v                                                                 COA: 302508
                                                                    Macomb CC: 2009-005726-CK
  A.C.I.A.,
             Defendant-Appellant.
  _________________________________


         On order of the Chief Justice, motions by The Coalition Protecting Auto No-Fault,
  Titan Insurance Company, Insurance Institute of Michigan, and the Michigan
  Catastrophic Claims Association for leave to file briefs amicus curiae are considered and
  they are granted. The motion by Michigan Defense Trial Counsel for extension of the
  time for filing their brief amicus curiae is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 9, 2011                    _________________________________________
                                                                               Clerk